Citation Nr: 0121003	
Decision Date: 08/17/01    Archive Date: 08/27/01	

DOCKET NO.  00-15 399	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

The propriety of the initial 50 percent evaluation for a 
bipolar disorder.  


REPRESENTATION

Appellant represented by:	D. Wedemeyer, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
October 1965. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that decision, the RO granted service 
connection (and a 50 percent evaluation) for a bipolar 
disorder, effective from May 26, 1994, the date of receipt of 
the veteran's current claim.  

Upon review of this case, it would appear that the veteran 
seeks entitlement to service connection for a chronic back 
disorder, as well as for diabetes mellitus.  Inasmuch as 
these issues have not been developed or certified for 
appellate review, they are not for consideration at this 
time.  They are, however, being referred to the RO for 
further development.  


REMAND

A review of the record in this case raises some question as 
to the current severity of the veteran's service-connected 
bipolar disorder.  In that regard, in a brief of October 
2000, the veteran's attorney argued that the veteran was, in 
fact, entitled to a 100 percent schedular evaluation under 
the criteria for evaluation of service-connected mental 
disorders in effect prior to November 7, 1996.  Additionally 
argued was that the veteran has been and remains essentially 
unemployable, and is therefore entitled to a 100 percent 
evaluation for his service-connected psychiatric disorder.  
Finally, in the opinion of the veteran's attorney, the April 
1999 psychiatric examination conducted for the purpose of 
determining the veteran's entitlement to service connection 
was inadequate for determining his current rating, inasmuch 
as that exam was a "paper" examination, and not an actual 
examination of the veteran.  

The Board notes that, based upon a review of the record, the 
April 1999 VA psychiatric examination referenced by the 
veteran's attorney was, in fact, not an actual examination of 
the veteran, but rather a review of the veteran's claims 
folder conducted for the purpose of rendering an opinion as 
to the veteran's entitlement to service connection.  In point 
of fact, the last actual VA psychiatric examination of the 
veteran was conducted in May 1997, more than four years ago.  
Under such circumstances, the Board is of the opinion that an 
additional, more contemporaneous psychiatric examination is 
warranted prior to a final adjudication of the veteran's 
current claim.  

The Board further notes that, during the course of an RO 
hearing in September 1996, the veteran indicated that he was 
not at that time in receipt of Social Security disability 
benefits.  However, during the course of the aforementioned 
appellate brief in October 2000, the veteran's attorney 
argued that the veteran's case should be remanded in order 
that the VA might "fulfill its duty to assist in obtaining 
Social Security records."  Such a request raises some 
question as to whether the veteran is currently in receipt of 
Social Security disability benefits, and, if so, the 
disability or disabilities upon which such a grant of 
benefits was based.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Masors v. Derwinski, 2 Vet. App. 180 (1992).

Finally, the Board notes that, during the pendency of the 
veteran's appeal, there has been a significant change in the 
law.  More specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Moreover, this change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment, 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 7 (a), 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Accordingly, in light of the aforementioned, the case is 
REMANDED for the following actions:


1.  Any pertinent VA or private inpatient 
or outpatient treatment records, 
subsequent to May 1997, the date of the 
most recent VA psychiatric examination, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  

2.  The RO should then contact the 
veteran and/or his attorney and request 
that either or both of them indicate 
whether the veteran is currently in 
receipt of Social Security disability 
benefits.  Should it be reported that the 
veteran is, in fact, in receipt of such 
benefits, the decision awarding the 
disability benefits and all medical 
records utilized in determining the 
veteran's eligibility for those benefits 
should be obtained, and included in the 
veteran's claims folder.  

3.  The veteran should then be afforded 
an additional VA psychiatric examination 
in order to determine the current 
severity of his service-connected 
psychiatric disorder.  All pertinent 
symptomatology and findings should be 
reported in detail.  As regards the 
rating criteria in effect prior to 
November 7, 1996, the examining physician 
must comment as to the degree that the 
service-connected psychiatric disorder 
impairs the veteran's ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment) and the degree to 
which the psychiatric disorder affects 
efficiency, flexibility, and reliability 
levels (industrial impairment).  Massey 
v. Brown, 7 Vet. App. 204 (1994).  The 
examining psychiatrist must be furnished 
with a copy of the general rating 
criteria for evaluation of service-
connected psychiatric disorders effective 
on and subsequent to November 7, 1996.  
The physician must comment on the 
presence or absence of every symptom and 
clinical finding required therein for 
ratings from zero percent to 100 percent, 
and, where present, the frequency and 
severity thereof.  The examining 
physician should, in addition, 
specifically comment as to the effect of 
the veteran's service-connected 
psychiatric disability upon his ability 
to engage in substantially gainful 
employment.  It is requested that the 
examiner describe the degree of 
psychiatric impairment attributable to 
the veteran's service-connected bipolar 
disorder in terms of the rating criteria 
as distinguished from Global Assessment 
of Functioning (GAF) scores, inasmuch as 
GAF scores are not precisely compatible 
with the rating criteria.  The claims 
file and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to conduction and 
completion of the examination.  

4.  Thereafter, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.

5.  The RO should then readjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
the veteran's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


